Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Fig. 1: Fig. 1 discloses a first embodiment of a semiconductor device.
Species II, Fig. 2: Fig. 2 discloses a second embodiment of a semiconductor device. The semiconductor device 2 differs from the semiconductor device 1 shown in FIG. 1 in that the semiconductor device 2 includes a barrier layer 41 in which the gate recess 42 is disposed instead of the barrier layer 40.
Species III, Fig. 6: Fig. 6 discloses a third embodiment of a semiconductor device. As illustrated in FIG. 6, the semiconductor 101 according to the present embodiment differs from the semiconductor device 1 according to Embodiment 1 in that the semiconductor 101 includes a gate insulator film 150 instead of the gate insulator film 50.
Species IV, Fig. 7: Fig. 7 discloses a fourth embodiment of a semiconductor device. As illustrated in FIG. 7, the semiconductor device 102 differs from the semiconductor 101 shown in FIG. 6 in that the semiconductor device 102 includes the barrier layer 41 in which the gate recess 42 is disposed instead of the barrier layer 40. As illustrated in FIG. 7, the gate insulator film 150 having a three-layer structure has a concave shape along the bottom surface and the lateral surface of the gate recess 42.

Species VI, Fig. 9: Fig. 9 discloses a sixth embodiment of a semiconductor device. As illustrated in FIG. 9, the semiconductor device 202 differs from the semiconductor 201 shown in FIG. 8 in that the semiconductor device 202 includes the barrier layer 41 in which the gate recess 42 is disposed instead of the barrier layer 40.
Species VII, Fig. 10: Fig. 10 discloses a seventh embodiment of a semiconductor device. As illustrated in FIG. 10, the semiconductor device 203 differs from the semiconductor 202 shown in FIG. 9 in that the semiconductor device 203 includes a channel layer 32 and a barrier layer 43 instead of the channel layer 30 and the barrier layer 41.
Species VIII, Fig. 11: Fig. 11 discloses an eight embodiment of a semiconductor device. As illustrated in FIG. 11, the semiconductor device 301 differs from the semiconductor device 1 shown in FIG. 1 in that the semiconductor device 301 includes 
Species IX, Fig. 12: Fig. 12 discloses a ninth embodiment of a semiconductor device. As illustrated in FIG. 12, the semiconductor device 302 differs from the semiconductor device 301 shown in FIG. 11 in that the semiconductor device 302 includes the barrier layer 41 in which the gate recess 42 is disposed instead of the barrier layer 40.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813